Maxwell, J.
This was a bill to subject a tract of land to sale for the payment of the purchase money alleged to be due-thereon, in which the defendants were proceeded against as-non-resident or absent defendants.
The defendants offered to file their petition, under the statute, to have the case re-heard, but the court refused to-allow the petition to be filed. The appeal is from the decrees-rendered in the cause, which they asked in their petition to have re-heard, -and is not from the order refusing to allow the petition to be filed. The defendants cannot, as they have attempted to do, appeal from the decree rendered against them in their absence, but the appeal should have been from the order refusing to allow them to file their petition. Lenows vs. Lenow, 8 Gratt., 349; Barbee vs. Pannell, 6 Gratt., 442; Platt vs. Howland, 10 Leigh, 507.
The appeal will therefore have to be dismissed with costs to the appellee. '
The other judges concurred.
Appeal bismisseb.